Pee Cueiam.
The defendant, Joseph Devon, was convicted upon an indictment charging him with manslaughter in the felonious killing of one Joseph Cimini, alias Joseph Gannon.
Several grounds are urged for the reversal of this conviction. Seven of them relate to rulings upon evidence. Four of the rulings specified overruled questions asked by counsel *174for the defendant of one William Felt, a witness called hy him.
Another ground of reversal was directed at the exclusion of a question asked of one Michael D’Andrea, another of defendant’s witnesses. Our examination of the testimony submitted by the state and the defendant leads us to the conclusion that these questions were properly overruled.
Two other grounds of reversal are directed at the ruling of the court in refusing to exclude certain questions put by the state to the witness D’Andrea. Our consideration of the testimony leads us to the conclusion that these questions were properly admitted.
Eleven other grounds of reversal are directed either at the refusal of the court to charge certain requests submitted on behalf of the defendant, or to the court’s instruction to the jury. As to the requests, our examination of them in connection with the charge as delivered leads us to the conclusion that the- court in its charge to the jury complied with the requests so far as they were proper. As to the charge itself we find no error.
It is next argued that the verdict is against the weight of the evidence. Our examination of the proofs leads us to the conclusion that the finding of the jury was fully justified by the testimony submitted.
Lastly it is contended that the conviction should be set aside because “the clerk of the court erroneously and illegally received the verdict of the jury in the absence of the judge without instructions from the judge and contrary to law, and discharged the jury.” This contention is plainly without merit. There is nothing in the record to justify the statement of fact upon which it is based. The recital contained therein is that the jury, after having been charged by the court, retired; that, after an absence, they returned into court and stated that they had agreed upon their verdict, that they found the defendant guilty as he stood charged, and recommended to the court that mercy be extended to him.
The conviction under review will be affirmed.